Citation Nr: 1730622	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  08-06 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to March 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In July 2011, April 2013, and September 2015 this matter was remanded for further development [by a Veterans Law Judge other than the undersigned].  It is now assigned to the undersigned. 


FINDING OF FACT

The Veteran's service-connected disabilities (lumbar strain, rated 40 percent, and stress fracture of the left foot with plantar fasciitis and Achilles tendonitis, rated 20 percent) are not shown to be of such nature and severity as to render him unable to engage in a substantially gainful occupation.


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are not met, and a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2007, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran was afforded VA examinations in March 2007, August 2011 (pursuant to the July 2011 remand), September 2011 and June 2012 addendum, June 2013 (pursuant to the April 2013 remand), and October 2015, and June 2016 (pursuant to the September 2015 remand).  The Board finds the examination reports (cumulatively) adequate for rating purposes as they note all findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A TDIU rating may be assigned when the veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities (without regard to age).  38 U.S.C.A. § 1155;           38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular, renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a). 

For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation 
Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience, but not to age or impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.

The initial question for consideration is whether or not the schedular criteria for a TDIU rating in 38 C.F.R. § 4.16(a) are met.  The Veteran's service-connected disabilities include lumbar strain, rated 40 percent, and stress fracture of the left foot with plantar fasciitis and Achilles tendonitis, rated 20 percent.  The combined rating is 50 percent.  Therefore, he does not meet the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a). 

The analysis turns to whether the Veteran's service-connected back and foot disabilities are of sufficient severity to render him incapable of employment, such that referral for extraschedular consideration is necessary.  See 38 C.F.R. § 4.16(b).  The Board's July 2011 remand directed the RO to refer the claim to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU if the Veteran's combined ratings did not meet the percentage requirements.  A decision from the Director was obtained in March 2017 and is discussed below. 

In his August 2006 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that the medications he takes for his service-connected low back disability prevent him from engaging in  any substantially gainful occupation.  He reported that he last worked full time in July 1997, when he was a burner/helper with a construction company.  He also reported that he worked for a personnel support company in 1992 and a demolition company and services company in 1990.  He reported having four years of high school education, one year of college in drafting and design, and one year of barber training. 
On March 2007 VA foot examination, the Veteran reported aching, pressing, cramping, and sharp pain when he climbed stairs, or walked or stood for prolonged periods of time.  He reported that he could function with or without medications when he experienced foot pain.  The examiner opined that the functional impairment was pain with long periods of standing or walking and climbing stairs.  The diagnosis was stress fracture of the left foot.

On March 2007 VA t spine examination, the Veteran reported stiffness, weakness, and sharp aching pain that traveled from the back down the back of the legs.  He reported that the pain was 8/10 (in severity), and was brought on by physical activity.  He stated that he could function without medication when he experienced back pain.  He had not had any periods of incapacitation.  The examiner found the Veteran to have the following limitations: lifting- no more than 20 pounds, and no prolonged sitting, standing, or walking.  The diagnosis was degenerative joint disease (DJD) of L4 and L5. 

On August 2011 VA spine examination, the Veteran reported that he had worked as a bus driver until 1989.  He reported that he stopped working as a bus driver because his neck, back, and arm pain made it difficult to turn the steering wheel.  He reported that his daily pain was 9/10.  He reported increasing problems with neck pain after an August 2010 motor vehicle accident.  The examiner noted that a September 2010 MRI showed severe spinal stenosis.  The examiner noted no spinal ankylosis and the straight leg test was negative for both legs.  The diagnosis was lumbar DJD.  Mild degenerative changes were noted.  The examiner noted that the Veteran did not take medication for back pain.  He opined that the Veteran's low back disability did not affect his ability to work, explaining that the Veteran could work with accommodation, but may need vocational rehabilitation. 

A June 2012 addendum opinion notes that the Veteran's left foot calcaneal spur caused heel pain with walking, primarily in the morning.  The examiner noted that the pain was relieved by orthotics, and that podiatrist notes show that the Veteran's plantar fasciitis did not have a significant effect on his activities.  He opined that his left foot condition did not affect employability. 

On June 2013 VA spine examination, the Veteran reported that he was able to sit for an hour, stand 30 minutes, and walk a block, but was unable to run.  He reported that he cut grass (after someone started the lawn mower), and did odd jobs twice a week such as driving neighbors to the mall or to doctor's appointments.  He reported that he took pain medication and muscle relaxers.  He reported pain as 7/10, with flares of 9/10 that last for a few seconds.  He reported that he had used a back brace since the 1980's.  He reported that each day he cooked and ate breakfast then drove to a park and sat on a bench.  He reported that he could not find a job that did not require lifting.  He reported that he considered enrolling in classes for computer programming to improve his chances of obtaining employment.  Upon examination, the examiner noted that the Veteran had less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing.  The examiner noted that guarding and/or muscle spasm was present, but did not result in abnormal gait or spinal contour.  No muscle atrophy was noted.  Intervertebral disc syndrome (IVDS) was not noted.  The examiner opined that the Veteran's low back condition did not render him unable to obtain or retain gainful employment consistent with his educational and occupational experience.  He explained that the back condition appeared stable and that there was not much limitation to physical activities except heavy lifting.  He opined that the Veteran would be able to engage in sedentary employment. 

On June 2013 VA foot examination, the Veteran reported that he used arch supports several years ago and wore a foot brace on his left foot to bed for his plantar fasciitis.  The examiner noted a September 2011 X-ray that showed a left foot plantar spur but no fracture. The examiner opined that the Veteran's left foot condition did not impact on his ability to work (noting that the Veteran walked without difficulty), and that he would be able to engage in sedentary employment.

On October 2015 VA spine examination, the Veteran reported constant daily pain in his back and legs.  He reported that he could walk for 1/2 block.  He had no issues with self-care other than occasionally needing assistance to get in the bath tub.  He took muscle relaxer and pain medications with no side effects other than occasional drowsiness from the muscle relaxer.  He described his back pain as 10/10 in severity.  The examination was terminated when the Veteran complained of pain. 
On October 2015 VA foot examination, the Veteran reported trouble walking. The examiner noted an April 2015 treatment record (which showed the Veteran was able to walk on a treadmill for 4.5 minutes).  The Veteran reported his pain was 7-8/10.  The diagnosis was plantar fasciitis.  The examiner noted that the Veteran was last seen in June 2014 by a podiatrist and received an injection in the left foot.  The examination could not be completed because straight leg raising caused pain.  

In a November 2015 statement the Veteran reported that his low back pain had worsened and that his left foot was treated with orthotic shoe inserts.  He reported "enormous" pain with walking and increasing pain upon standing. 

On June 2016 VA thoracolumbar spine examination, the Veteran reported intermittent use of a back brace and that he took Voltaren gel for pain.  He reported chronic low back pain with radiation of numbness into his lateral thigh with unsteady gait.  He was not receiving Social Security Benefits.  He stated that his back pain limited his ability to play sports, exercise, and play with children.  The examiner noted that the Veteran had some interference with sitting and standing.  There was no muscle atrophy, and the straight leg raising test was negative bilaterally.  The Veteran reported occasional use of a cane.  The examiner opined that the Veteran would be able to engage in sedentary work only. 

On June 2016 VA foot examination, the Veteran reported that he took Meloxicam which was partially effective, and that his last foot injection in 2014 provided pain relief for approximately a month.  He reported intermittent sole pain.  He stated that his left foot pain limited his ability to walk and stand.  On examination, it was noted that he had pain on use of the feet, but no pain on manipulation, no swelling upon use, and no extreme tenderness of plantar surfaces on either foot.  The examiner noted there was functional loss due to left foot pain from diabetic neuropathy (which is not service-connected) limiting standing to less than 15 minutes.  The examiner opined that the Veteran would only be able to engage in sedentary work. 

VA outpatient clinic records document that the Veteran sought treatment for his back during the pendency of this claim.  The clinical findings noted in the treatment records are consistent with the findings in the examination reports.  A February 2017 VA treatment record notes that the Veteran reported that he went window shopping in the mall and walked with his wife approximately 
2 miles daily at a pace of 30 minutes per mile.

In March 2017, the RO obtained an administrative determination from the Director of Compensation Service (Director) on the Veteran's claim of entitlement to a TDIU on an extraschedular basis.  It was noted that on June 2016 VA spine examination lumbar spine range of motion testing revealed a mild restriction of normal motion; no muscle spasms or atrophy were found.  It was also noted that on June 2016 VA foot examination, lower extremity strength was 5/5; mild sensory deficit of both feet was noted; no significant left foot abnormalities were found.  The examiner opined on both examinations that the Veteran's service-connected conditions would not interfere with sedentary employment.  The Director stated that the objective evidence in the record did not support that the Veteran's service-connected disabilities, or their combined effect, precluded his participation in any employment, and found that a TDIU rating was not warranted. 

The record does not reflect that due to his service-connected low back and left foot disabilities the Veteran is unable to obtain and retain substantially gainful employment consistent with his education and history.  While he has not worked for a number of years, that fact, in and of itself, does not establish that his service connected disabilities render him unemployable.  Although he clearly has some occupational impairment due to his service-connected disabilities, such impairment is encompassed by the schedular ratings now assigned.  Specifically, the record does not reflect that the service-connected disabilities are such as to preclude his participation in all sedentary employment; all examiners have opined that he would be capable of engaging in sedentary employment despite the service connected disabilities.  Notably, the record reflects the Veteran has nonservice-connected diabetes and neck disabilities that cause occupational impairment, and their impact may not be considered in determining entitlement to a TDIU rating. 

The overall record does not support that due to service-connected disabilities the Veteran is unable to obtain and pursue substantially gainful employment consistent with his education and varied work history (in construction, personnel, demolition, and services).  While treatment records and VA examination reports show that due to his service connected disabilities the Veteran is limited to sedentary forms of employment; nothing in the record indicates he would be unable to engage in such employment (e.g. light assembly).  The June 2016 VA examiner specifically opined the Veteran was capable of participating in sedentary work . 

The Board has considered the Veteran's and his representative's statements in support of the appeal, and does not question that his medical disability picture is one of substantial industrial impairment.  However, the preponderance of the evidence is against a finding that his service-connected disabilities, alone, preclude his participation in regular substantially gainful employment.  Therefore, the appeal in this matter must be denied.


ORDER

The appeal seeking a TDIU rating is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


